 



ASSET PURCHASE AGREEMENT
     THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of July 1, 2006, by and between AEROTURBINE, INC., a Delaware corporation
(“Buyer”), and TRIAD INTERNATIONAL MAINTENANCE CORPORATION, a Delaware
corporation (“Seller”).
Background Statement
     Seller is engaged in the business of providing aviation storage,
maintenance, repair and overhaul services in Goodyear, Arizona (the “Business”).
Seller now desires to cease conducting the Business and sell substantially all
of the assets related to the Business. Buyer desires to buy from Seller and
Seller desires to sell to Buyer certain assets related to the Business, on the
terms and conditions set forth herein.
Statement of Agreement
     In consideration of the premises and the mutual covenants herein contained,
the adequacy and sufficiency of which are hereby acknowledged, the parties
hereto, for themselves, their successors and assigns, agree as follows:
1. Definitions.
     (a) The following capitalized terms shall have the following meanings:
     “Affiliate” means (i) with respect to any Person, any other Person directly
or indirectly controlling or controlled by or under direct or indirect common
control with such specified Person, or (ii) with respect to any individual,
shall also mean the spouse, parent, grandparent, child, stepchild or grandchild
of such Person, or the spouse thereof, or any trust, charitable foundation or
similar entity of which there are no principal beneficiaries other than such
Person and/or one or more of such relatives or any undesignated charity. For
purposes of this definition, “control” of a Person means having 10% or more of
the voting control of that Person or holding equity securities representing 10%
or more of the value of such Person.
     “Assignment and Assumption Agreement” means an agreement, substantially in
the form of Exhibit A, attached hereto, executed by Seller and Buyer at Closing.
     “Assumed Liabilities” means Seller’s obligations and liabilities under the
Contracts arising on and after the Closing Date, all of which are assumed by
Buyer at Closing pursuant to the Assignment and Assumption Agreement, and no
others. For the avoidance of doubt, the Assumed Liabilities shall not include
any liability or obligation under the Contracts with respect to claims for acts
or omissions occurring prior to the Closing Date, whether such claims are
asserted before or after the Closing Date.
     “Bill of Sale” means a bill of sale, substantially in the form of
Exhibit B, attached hereto, executed by Seller and delivered to Buyer at
Closing.
     “Business” shall have the meaning given to it in the Background Statement.
     “Closing” shall have the meaning given to it in Section 2.
     “Closing Date” means the date referred to in Section 2.
     “Consigned Inventory” shall have the meaning assigned to it in the
Consignment Agreement.
     “Consignment Agreement” means an agreement substantially in the form of
Exhibit C, attached

 



--------------------------------------------------------------------------------



 



hereto, executed by Seller and Buyer at Closing.
     “Contracts” means those contracts and other agreements set forth on
Schedule 1 attached hereto and incorporated herein by reference.
     “Employees” means those employees of Seller which were actively employed by
Seller on June 1, 2006, the names of such employees listed on Schedule 2,
attached hereto and incorporated herein by reference. “Employee” means any one
of those employees individually.
     “Environmental Law” means all federal, state, local, and foreign statutes,
regulations, and ordinances concerning public health and safety, worker health
and safety, pollution, or protection of the environment, including all those
relating to the presence, use, production, generation, handling, transportation,
treatment, storage, disposal, distribution, labeling, testing, processing,
discharge, release, threatened release, control, or cleanup of any hazardous
materials, substances, or wastes, as such requirements are enacted and in effect
on or prior to the Closing Date.
     “Equipment” means the tools, equipment, machines, vehicles and similar
items listed on Schedule 3, attached hereto and incorporated herein by
reference.
     “Excluded Assets” means the following assets of Seller: (i) cash or cash
equivalents; (ii) all trade accounts receivable of Seller outstanding
immediately prior to the Closing Date; (iii) all amounts owed under the
Contracts for materials and/or services provided by Seller, whether provided by
Seller before, on or after the Closing Date (such materials and/or services,
“Seller-Performed Work”); (iv) insurance policies of Seller and claims
receivable thereunder, or bonds, letters of credit or similar items or any cash
surrender value in regard thereto; (v) the corporate seals, charter documents,
minute books, stock books and other similar documents pertaining to the
organization of Seller; (vi) Seller’s name, trade names, trademarks, copyrights,
licenses, patents (including patents pending and/or applied for), computer
software or other intellectual property of any kind whatsoever; (vii) Seller’s
books, records and manuals pertaining to the Business; (viii) telephone numbers
currently used by Seller; and (ix) claims or rights against third parties Seller
may have or hereafter acquire arising out of any matters occurring prior to the
close of business on the Closing Date, including, without limitation, claims for
refunds of federal, state or local franchise, income or other taxes; (x) all
inventory of Seller; and (xi) the tangible personal property listed on
Schedule 4.
     “Excluded Liabilities” means all liabilities or obligations of Seller not
specifically listed as Assumed Liabilities, notwithstanding any claimant’s
assertion of any de facto merger or successor liability theory of liability,
including, without limitation, any liability for (i) a WARN Act claim with
respect to the termination of employment of any employee of Seller other than a
Selected Employee; (ii) the violation any Environmental Law or Release of
Hazardous Substances on the Leased Premises prior to the Closing Date; (iii) any
use, sales or personal property tax owing or accrued with respect to the period
up to, but not including, the Closing Date; and (iv) any violation of bulk sales
laws.
     “Governmental Authority” means any nation, province, state or other
political subdivision thereof, and any agency, natural person or other entity
exercising executive, legislative, regulatory or administrative functions of or
pertaining to government and having jurisdiction over Buyer, Seller, the
Business or any of the Purchased Assets.
     “Hazardous Substance” means and include each substance identified or
designated as such under CERCLA, as well as any other substance or material
meeting any one or more of the following criteria: (i) it is or contains a
substance designated as a hazardous waste, hazardous substance, pollutant,
contaminant or toxic substance under any Environmental Law; or (ii) it is or
contains, without limiting the foregoing, petroleum hydrocarbons.

2



--------------------------------------------------------------------------------



 



     “Indemnified Party” shall have the meaning given to it in Section 16(c).
     “Indemnifying Party” shall have the meaning given to it in Section 16(c).
     “Information” shall have the meaning given to it in Section 10.
     “Knowledge” or “known”. An individual shall be deemed to have “knowledge”
of or to have “known” a particular fact or other matter if such individual is
actually aware of such fact or other matter, without independent investigation.
A corporation or other entity shall be deemed to have “knowledge” of or to have
“known” a particular fact or other matter if any individual who is serving as a
director or officer (or in any similar capacity) of the corporation or entity,
has actual knowledge of such fact or other matter, without independent
investigation.
     “Leased Premises” means the premises leased by LJH, Ltd. to Buyer pursuant
to that certain Sublease Agreement dated of even date herewith.
     “Person” shall mean a corporation, a partnership, a limited liability
company, an association, a joint venture, an organization, a business, an
individual, a trust or a government or political subdivision thereof, a
government agency, or any other legal entity.
     “Purchase Price” shall have the meaning given to it in Section 3(b).
     “Purchased Assets” shall mean the following assets of Seller: (i) the
Equipment; (ii) any tangible personal property located on the Leased Premises on
July 1, 2006, that is not an Excluded Asset; (iii) certain manuals, forms and
records listed on Schedule 5, attached hereto and incorporated herein by
reference, and (iv) Seller’s rights and entitlements under the Contracts.
     “Release” means any releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, disposing or
dumping in amounts or under circumstances that violate any Environmental Law.
     “Selected Employees” means the seventy (70) Employees whose names are set
forth on Schedule 6 attached hereto and incorporated herein by reference.
“Selected Employee” means any one of those Employees individually.
     “Services Agreement” means an agreement, substantially in the form of
Exhibit D, attached hereto, executed by Seller and Buyer at Closing.
     “Transaction Documents” means this Agreement, the Assignment and Assumption
Agreement, the Bill of Sale, the Services Agreement and any other document
necessary or desirable to consummate the transactions contemplated hereby.
     “Transition Period” means the period of time commencing on the date hereof,
up to, but not including, the Closing Date.
     “Transition Period Loss” means the difference between Seller’s Business
expenses and revenues during the Transition Period, calculated in accordance
with the accounts and formula set forth on Schedule 8, attached hereto and
incorporated herein by reference.
     (b) Other capitalized terms may be defined elsewhere in this Agreement.
2. Closing. Subject to Section 15 below, the closing of the transactions
contemplated hereby (the

3



--------------------------------------------------------------------------------



 



“Closing”) shall take place on or before the latest of August 4, 2006, the date
that all the conditions listed in Section 15 are satisfied or waived and the
date that Seller’s FAA 145 Repair Station Certificate will be transferred to
Buyer (the “Closing Date”), at the Leased Premises, or at such other time or
place as shall be mutually satisfactory to the parties hereto. At Closing, the
following documents in a form reasonably satisfactory to both parties shall be
delivered:
     (a) Certificates of the Secretaries of Seller and Buyer, respectively,
attaching resolutions duly adopted by the respective Boards of Directors of
Seller and Buyer authorizing the execution of this Agreement and consummation of
the transactions contemplated hereby; and
     (b) Such other documents and certificates reasonably requested by Seller or
Buyer in connection with the conveyance of the Purchased Assets and consummation
of the transactions contemplated hereby.
3. Transactions at Closing.
     (a) Subject to satisfaction of the other terms and conditions of this
Agreement, on the Closing Date:

  (i)   Seller shall sell, transfer, convey and deliver to Buyer, and Buyer will
purchase and accept from Seller, the Purchased Assets, free and clear of all
liens or other encumbrances;     (ii)   Seller and Buyer shall execute and
deliver to each other the Assignment and Assumption Agreement, the Consignment
Agreement and the Services Agreement;     (iii)   Seller shall execute and
deliver to Buyer the Bill of Sale;     (iv)   The FAA will transfer to Buyer
Seller’s 145 Repair Station Certificate; and     (v)   Buyer shall pay to
Seller, in accordance with Section 3(b) below, an amount equal to $1,400,000.00,
plus the Transition Period Loss (the “Purchase Price”).

     (b) The Purchase Price shall be payable by Buyer as follows:

  (i)   $1,138,259.01, plus the Transition Period Loss, shall be paid at Closing
via wire transfer;     (ii)   $261,749.99 shall be paid by cancellation of
Seller’s outstanding indebtedness to Buyer under that certain Aircraft Engine
Purchase Agreement by and between Seller and AeroTurbine, Inc., dated March 1,
2006.

4. Assignment of Contracts. Subject to satisfaction of the other terms and
conditions of this Agreement, on the Closing Date Seller and Buyer shall execute
the Assignment and Assumption Agreement, pursuant to which Seller shall assign
to Buyer and Buyer shall assume and pay, discharge and perform the rights,
obligations and liabilities of Seller under the Contracts arising on or after
the Closing Date. If any Contract is not assignable or transferable without the
consent of any third party, either by virtue of the provisions thereof or under
applicable law, Seller shall use its commercially reasonable efforts to obtain
such consent prior to the Closing Date and shall notify Buyer when such consent
is obtained or if such consent is not so obtained. At the request of Buyer,
Seller shall use its commercially reasonable efforts to obtain any consents
requested by Buyer that were not previously obtained as soon as possible after
the Closing Date and thereafter assign such contracts to Buyer, at which time
such contracts shall be Contracts for all purposes. In addition, until such
consents are obtained or for the life of any such contract for which a consent
cannot be

4



--------------------------------------------------------------------------------



 



obtained, Seller shall subcontract to Buyer in writing the completion of any
such contracts at the price specified in each such contract (or an amount of the
price specified prorated by the amount of work completed by Seller, if such
Contract is a fixed price contract) without any additional mark-up and on the
same terms and conditions, and Buyer shall be responsible for the costs and
liabilities associated with the performance of any such Contracts and will be
entitled to and shall receive all the revenues from any such Contracts. If
subcontracting any such Contract is not permitted under the Contract, Seller and
Buyer will cooperate with one another to design a reasonable arrangement to give
Buyer the benefits of and obligations under such Contract.
5. Pre-Closing Conduct of Business. During the Transition Period:
     (a) Seller shall conduct the Business in the ordinary course, except that
(i) Seller shall be entitled to exercise its rights and perform its obligations
hereunder, in accordance herewith; (ii) Seller shall consult with Buyer with
respect to the allocation of Employees to projects and other tasks; (iii) Seller
shall obtain Buyer’s written approval prior to entering into any new contracts
for the performance of aircraft maintenance or disassembly services at the
Leased Premises or to amending any Contracts; and (iv) Seller shall obtain
Buyer’s written approval prior to engaging any subcontractor to perform aircraft
maintenance or disassembly services at the Leased Premises. In the event that
Seller makes any expenditures during the Transition Period that are not
specifically listed on Schedule 7 as a component of the Transition Period Loss,
Buyer and Seller shall include such expenditure in the calculation of the
Transition Period Loss if such expenditure was made in the ordinary course of
the Business and falls within the categories of expenses included in the
Transition Period Loss calculation; provided, however, that Buyer may dispute,
by written notification to Seller, that any such expenditure falls within the
requirements of this Section 5(a) and thereafter Buyer and Seller shall
negotiate in good faith to resolve the dispute. Anything herein to the contrary
notwithstanding, any expenditure of Seller not specifically listed on Schedule 7
and not otherwise qualifying for inclusion in the Transition Period Loss
calculation shall be solely for Seller’s account.
     (b) Seller shall account for its revenues, expenses, gains and losses in
accordance with past practice and generally-accepted accounting practices,
consistently applied.
     (c) Buyer and Seller shall cooperate with each other to (i) achieve a
smooth transition of the Business from Seller to Buyer, (ii) maximize
satisfaction of Seller’s customers, (iii) minimize any liability Seller may have
with respect to the termination of its operations in Goodyear, Arizona,
(iv) minimize any Transition Period Losses, (v) minimize any taxes resulting
from the transactions contemplated hereunder, and (vi) transfer Seller’s FAA
Part 145 Repair Station Certificate to Buyer.
6. Taxes. All ad valorem taxes on the Purchased Assets for the 2006 calendar
year shall be prorated per diem on a calendar-year basis up to the Closing Date.
If the amount of any such taxes is not known as of the Closing Date, such pro
ration shall be based on the tax bills for the 2005 calendar year, and at either
party’s request, the other party shall remit any additional amount due with
respect to their pro rata share of such taxes when the actual amounts for 2006
are known. Prior to the Closing Date, Seller shall pay all ad valorem and other
taxes levied with respect to the Purchased Assets or the Business for all
periods prior to 2006 and all unpaid assessments levied with respect to the
Purchased Assets or the Business prior to the Closing Date. The Buyer shall pay
all sales taxes due of as a result of the transactions contemplated hereunder;
provided, however, that Seller and Buyer shall give reasonable assistance to the
other to document any tax exemptions or other benefits available. If available,
at Closing Seller will provide Buyer with a certificate from the Arizona
Department of Revenue and local taxing authority showing that there are no
outstanding sales taxes (use and personal property), interest or penalties due.
7. Seller’s Representations and Warranties. Seller represents and warrants to
Buyer as follows:

5



--------------------------------------------------------------------------------



 



     (a) Seller is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and is duly
qualified and in good standing to do business as a foreign corporation in each
jurisdiction in which the operation of the Business makes such qualification
necessary. Seller has the full power and authority to own and operate the
Purchased Assets and carry on the Business as such operations are now being
conducted.
     (b) The issued and outstanding capital stock of Seller is owned entirely by
TIMCO Aviation Services, Inc., a Delaware corporation, and no other Person owns
or controls any other interest in Seller.
     (c) Seller has the full corporate power, authority and capacity to enter
into and perform its obligations under this Agreement and to consummate the
transactions contemplated herein. The execution, delivery and performance by
Seller of this Agreement and the consummation of the transactions contemplated
herein have been duly and validly authorized and approved by all requisite
shareholder, corporate and other action on the part of Seller. This Agreement
and all other agreements and documents in to be executed in connection herewith,
as of the date hereof, have been duly and validly executed by Seller and each
constitutes the legal, valid and binding obligation of Seller, enforceable in
accordance with its terms, except as enforceability may be limited by equitable
principles or by bankruptcy, fraudulent conveyance or insolvency laws affecting
the enforcement of creditors’ rights generally. All other agreements and
documents to be executed in connection herewith as of the Closing Date shall
have been duly and validly executed by Seller by or prior to the Closing Date,
and each shall constitute the legal, valid and binding obligation of Seller,
enforceable in accordance with its terms, except as enforceability may be
limited by equitable principles or by bankruptcy, fraudulent conveyance or
insolvency laws effecting the enforcement of creditors’ rights generally.
     (d) Except as set forth on Schedule 8, attached hereto and incorporated
herein by reference, there is no requirement applicable to Seller to make any
filing with, or to obtain any permit, authorization, consent or approval of any
Governmental Authority or any other Person pursuant to applicable law, any
contract or agreement, or otherwise, as a condition to the lawful consummation
by the Seller of the transactions contemplated hereby. The execution, delivery
and performance of this Agreement by Seller will not (a) conflict with any
provision of the articles of incorporation or bylaws of Seller, (b) result in a
default (or give rise to any right of termination, cancellation or acceleration)
under any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, agreement, lease or other instrument or obligation relating to the
Business and to which the Seller is a party or to which any of the Purchased
Assets or Business may be subject, (c) result in the creation of any lien or
encumbrance on any of the Purchased Assets pursuant to any indenture, mortgage,
deed of trust, lease, note or other agreement or instrument to which Seller is a
party, or (d) violate any law, statute, rule, regulation, order, writ,
injunction or decree of any Governmental Authority that is applicable to Seller,
the Business or any of the Purchased Assets.
     (e) Seller owns and has good and valid title to all tangible personal
property that is included in the Purchased Assets and, at the Closing, shall
convey to Buyer such good and valid title, free and clear of all liens and
encumbrances.
     (f) Schedule 1 identifies each Contract which requires consent of a third
party prior to Seller’s assignment to Buyer. Each Contract is valid, binding, in
full force and effect and enforceable by Seller and each other party thereto.
The execution and delivery of this Agreement by Seller and the performance of
this Agreement by Seller will not relieve any other party to any Contract from
its obligations or enable it to terminate any such Contract; provided that
consents to assignment are obtained under those Contracts that require consent
to assignment. Seller is not nor will Seller, as a result of the sale of the
Business contemplated hereby, be in default under any of the Contracts; provided
that consents to assignment are obtained under those Contracts that require
consent to assignment. No threat or claim of default under any of the Contracts
has been made and Seller has no Knowledge of anything that could reasonably be
expected to result in a claim of default. To the Knowledge of Seller, no other
party to any of the Contracts is in material breach,

6



--------------------------------------------------------------------------------



 



violation or default thereof.
     (g) There are no legal, administrative, arbitration or other proceedings
pending or, to the Knowledge of Seller, threatened against or relating to the
Business or the Purchased Assets, nor any governmental investigation pending in
connection with the operation of the Business or seeking to enjoin the
transactions contemplated herein.
     (h) Seller has no knowledge of any unreported act, condition or Release of
a Regulated Substance occurring on the Leased Premises during the Seller’s
period of occupancy of the Leased Premises which did constitute or may have
constituted a violation of any Environmental Law.
     (i) EXCEPT AS EXPRESSLY SET FORTH IN SECTIONS 7(a) – (h), SELLER IS SELLING
AND BUYER IS PURCHASING THE PURCHASED ASSETS AS IS, WHERE IS, AND WITH ALL
FAULTS AND BUYER SPECIFICALLY WAIVES, RELEASES AND DISCHARGES SELLER FROM AND
SELLER SPECIFICALLY EXCLUDES ANY AND ALL OTHER WARRANTIES, REPRESENTATIONS OR
GUARANTEES, EXPRESS OR IMPLIED, OF ANY KIND, NATURE OR TYPE WHATSOEVER,
INCLUDING, WITHOUT LIMITATION:

  (i)   ANY WARRANTIES OR REPRESENTATIONS, EXPRESS, IMPLIED OR ARISING BY
OPERATION OF LAW, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF CONDITION,
MERCHANTABILITY, HABITABILITY, OR FITNESS FOR A PARTICULAR PURPOSE, OR WITH
RESPECT TO THE VALUE, PROFITABILITY, OR MARKETABILITY OF THE BUSINESS OR ANY OF
THE PURCHASED ASSETS;     (ii)   ANY WARRANTY OR REPRESENTATION WITH RESPECT TO
COMPLIANCE WITH ANY ENVIRONMENTAL LAWS, LAND USE LAWS, RULES, REGULATIONS,
ORDERS, OR REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, THOSE PERTAINING TO THE
HANDLING, GENERATING, TREATING, STORING, OR DISPOSING OF ANY HAZARDOUS
SUBSTANCE;

     (j) Buyer has had and will have, pursuant to this Agreement, an adequate
opportunity to make such legal, factual, and other inquiries and investigations
as it deems necessary, desirable, or appropriate with respect to the assets,
liabilities and Business of Seller. BUYER EXPRESSLY ACKNOWLEDGES THAT IT IS
SPECIFICALLY RELYING UPON SUCH INSPECTIONS AND INVESTIGATIONS IN MAKING ITS
DETERMINATION TO ACQUIRE THE PURCHASED ASSETS OF SELLER. Buyer further
acknowledges that it is relying upon the conclusions and advice of its own
experts, consultants, and professionals in evaluating the feasibility and
desirability of the Purchased Assets for Buyer’s use, and that the availability
of the rights to investigate and inspect the Purchased Assets, and Buyer’s
corresponding reliance upon the results of such investigations and inspections,
were a material factor in the determination of the Purchase Price. Such
inquiries and investigations of Buyer shall be deemed to include, but shall not
be limited to, any leases and contracts pertaining to the Purchased Assets, the
physical components of all portions of the Purchased Assets, the condition of
the Purchased Assets. Nothing in this paragraph shall be deemed to limit the
representations and warranties given by Seller in this Section 7;
     (k) Buyer acknowledges and agrees that any manual of operation or
procedures which it prepared in connection with its change of control
application with respect to the Part 145 Repair Station Certificate currently
held by Seller is the sole responsibility of Buyer, notwithstanding that Buyer
may have reviewed similar manuals maintained by Seller. Seller shall have no
responsibility for any such manuals, the contents thereof, or Buyer’s reliance
on existing manuals of Seller, and Buyer shall indemnify and hold harmless
Seller and its Affiliates from any and all claims that may hereafter be made
based upon such

7



--------------------------------------------------------------------------------



 



manuals. Buyer shall not be entitled to rely upon the contents of Seller’s
manuals with respect to any similar manuals prepared by Buyer.
8. Representations and Warranties of Buyer. Buyer represents and warrants to the
Seller as follows:
     (a) Buyer is a Delaware corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation and has the
requisite power and authority to own, lease and operate its properties and to
carry on its business as now being conducted.
     (b) Buyer has the full corporate power, authority and legal right to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action on the part of Buyer and no other
proceedings on the part of Buyer are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by Buyer and constitutes the legal, valid and
binding agreement of Buyer enforceable against Buyer in accordance with its
terms, except as enforcement may be limited by equitable remedies or by
applicable bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting the rights of credits generally.
     (c) Except as set forth on Schedule 9, there is no requirement applicable
to Buyer to make any filing with, or to obtain any permit, authorization,
consent or approval of, any Governmental Authority or any other Person pursuant
to applicable law, any contract or agreement, or otherwise, as a condition to
the lawful consummation by Buyer of the transactions contemplated hereby, other
than the filings, if any, required under the HSR Act and the expiration of the
waiting period thereunder. The execution and delivery of this Agreement by Buyer
and the performance of this Agreement by Buyer will not: (a) conflict with or
result in any breach of any provision of the articles of incorporation or bylaws
of Buyer; (b) result in a default (or give rise to any right of termination,
cancellation or acceleration) under any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, agreement, lease or other instrument or
obligation to which Buyer is a party or by which any of their respective assets
may be bound; or (c) violate any law, statute, rule, regulation, order, writ,
injunction or decree of any federal, state or local Governmental Authority or
agency that is applicable to Buyer.
     (d) There are no legal, administrative, arbitration or other proceedings or
governmental investigations pending or, to the knowledge of Buyer, threatened
against Buyer seeking to enjoin the transactions contemplated hereby.
9. Survival of Representations and Warranties. All representations, warranties,
covenants and agreements made by Seller or Buyer in this Agreement or in any
Transaction Document shall survive the Closing for a period of four (4) years.
All claims made by virtue of such representations, warranties, covenants and
agreements shall be made in accordance with Section 18(h).
10. Confidentiality. Each of Buyer and Seller: (i) will hold, and will use its
best efforts to cause its officers, directors, employees, lenders, accountants,
representatives, agents, consultants and advisors to hold, in strict confidence
all information (other than such information as may be publicly available)
furnished to the other in connection with the transactions contemplated by this
Agreement (collectively, the “Information”); and (ii) will not, without the
prior written consent of the other, release or disclose any Information to any
other Person, except to its officers, directors, employees, lenders, attorneys,
accountants, representatives, agents, consultants and advisors who need to know
the Information in connection with the consummation of the transactions
contemplated by this Agreement, who are informed by it of the confidential
nature of the Information, and who agree to be bound by the terms and conditions
of this Section 10. In the event that a party that receives Information or any
Person to whom such party transmits the Information pursuant to this Agreement
becomes compelled by any court, tribunal, authority, regulatory body or stock
exchange to

8



--------------------------------------------------------------------------------



 



disclose any of the Information, such party will provide the other with prompt
notice so that the other may seek a protective order or other appropriate remedy
or waive compliance with the provisions of this Section 10, or both. If the
transactions contemplated by this Agreement are not consummated, the Information
will be returned to the owner immediately upon its request therefor.
11. Employees and Employee Benefits.
     (a) Buyer shall offer Selected Employees employment to commence on the
Closing Date at comparable salary, wages and benefits as those provided by
Seller on the date hereof and shall continuously employ Selected Employees on
those terms for at least ninety (90) days thereafter (the “Employment Period”).
     (b) During the Employment Period, Buyer shall maintain medical plans that
provide to Selected Employees a level of benefits no less favorable than those
offered to Buyer’s other employees working in a similar capacity at a cost to
Selected Employees not materially greater than the cost of the plans provided by
Seller. In order to assist Buyer in meeting the requirements of this
Section 11(b), at Closing, Seller shall elect and Buyer shall reimburse Seller
for COBRA coverage for Selected Employees under Seller’s health plan for up to
sixty (60) days after the Closing. Buyer shall collect from Selected Employees,
through wage withholding, the premium that Seller collected from Selected
Employees prior to the Closing Date and shall remit such premiums, along with
the remaining cost of such COBRA coverage to Seller within five (5) days after
each payroll date. Within five (5) days (or any longer period that may be
required by applicable law) after Buyer’s procurement of health insurance
coverage for the Selected Employees, Seller shall terminate its payment of the
COBRA premiums. Anything herein to the contrary notwithstanding, Buyer shall use
its best efforts to obtain the above-described health plan for Selected
Employees as soon as possible after the Closing Date.
12. Publicity. Buyer and Seller shall negotiate in good faith as to the text,
form, content, and timing of any news release or other public announcement or
disclosure concerning or relating to the transactions contemplated hereby prior
to its release for publication, and no such release, announcement or disclosure
shall be made without the other’s consent, subject to compliance with all
applicable laws, rules and regulations.
13. Letters to Customers and Vendors. Immediately following the Closing, Seller
and Buyer shall prepare and send a letter to the customers and vendors of Seller
advising them that certain of the assets of the Business have been sold to
Buyer, that the accounts receivables and accounts payable of Seller have been
retained by Seller and of such other matters as Seller and Buyer agree upon.
14. Assistance with Accounts Receivable. Buyer, at no cost to Seller and at
Seller’s request, shall assist Seller in collecting accounts receivable of
Seller with respect to the Business. The primary responsibility for the
collection of such receivables shall be with Seller; however, if payments on
receivables are sent to Buyer, it shall promptly account to Seller for such
receivables. If requested by Seller, Buyer shall cooperate with Seller in
assisting in the collection of such receivables.
15. Conditions Precedent to Closing.
     (a) Seller’s Conditions. The following are conditions precedent to Seller’s
obligation to perform in accordance with Section 3(a) above, the satisfaction of
which may be waived by Seller in writing:

  (i)   Buyer shall have delivered to Seller the Cash Payment.     (ii)  
Neither party shall be subject, on the Closing Date, to any order, decree or
injunction of a court of competent jurisdiction that enjoins or prohibits the

9



--------------------------------------------------------------------------------



 



      consummation of this Agreement or the transactions contemplated hereby,
nor shall there be pending a suit or proceeding by any Governmental Authority
that seeks injunctive or other relief in connection with this Agreement or the
transactions contemplated hereby.     (iii)   All representations and warranties
of Buyer contained in the Transaction Documents shall be true and correct in all
material respects as of the Closing Date as though made as of such date (except
as otherwise contemplated by this Agreement). Buyer shall have performed and
complied in all material respects with all covenants and agreements contained in
this Agreement required to be performed and complied with by it at or prior to
the Closing Date. The Seller shall have received a certificate to the matters
set forth in this subparagraph signed on behalf of Buyer by its Chief Executive
Officer.     (iv)   All documents required to have been executed and/or
delivered by Buyer to the Seller, and all actions required to have been taken by
Buyer, at or prior to the Closing Date, shall have been delivered or taken.    
(v)   Seller shall have received from Buyer copies, certified by its Secretary
or an Assistant Secretary, of resolutions of Buyer’s board of directors
authorizing the execution, delivery and performance of this Agreement and all
instruments and documents to be delivered in connection herewith and the
transactions contemplated hereby.

     (b) Buyer’s Conditions. The following are conditions precedent to Buyer’s
obligation to perform in accordance with Section 3(a) above, the satisfaction of
which may be waived by Buyer in writing:

  (i)   Seller shall have performed and provided to Buyer the results of an
internal audit of the Business’ FAA compliance and corrected any deficiencies to
Buyer’s reasonable satisfaction.     (ii)   All Excluded Assets, other than
Consigned Inventory, shall have been removed from the Leased Premises at
Seller’s sole expense and Seller shall have foreclosed upon any abandoned
aircraft located at the Leased Premises; provided, however, that Buyer may
notify Seller at any time prior to Closing that Buyer desires that Seller remove
from the Leased Premises any tangible personal property not listed on Schedule 3
or 4, and Seller shall remove such personal property at Seller’s expense within
fourteen (14) days after such notification.     (iii)   Neither party shall be
subject, on the Closing Date, to any order, decree or injunction of a court of
competent jurisdiction that enjoins or prohibits the consummation of this
Agreement or the transactions contemplated hereby, nor shall there be pending a
suit or proceeding by any Governmental Authority that seeks injunctive or other
relief in connection with this Agreement or the transactions contemplated
hereby.     (iv)   All representations and warranties of Seller contained in the
Transaction Documents shall be true and correct as of the Closing Date as though
made as of such date (except as otherwise contemplated by this Agreement).
Seller shall have performed and complied in all material respects with all
covenants and agreements contained in this Agreement required to be performed
and complied with by it at or prior to the Closing Date. Buyer shall have
received a certificate to the matters set forth in this subparagraph signed by
the Chief Executive Officer of Seller.

10



--------------------------------------------------------------------------------



 



  (v)   All documents required to have been delivered by Seller to Buyer, and
all actions required to have been taken by Seller, at or prior to the Closing
Date, shall have been delivered or taken.     (vi)   Buyer shall have received
from Seller copies, certified by its Secretary or an Assistant Secretary, of
resolutions adopted on behalf of Seller authorizing the execution, delivery and
performance of this Agreement and all instruments and documents to be delivered
in connection herewith and the transactions contemplated hereby.     (vii)  
Buyer shall have received such other documents, opinions and certificates that
it has reasonably requested in connection with the conveyance of the Purchased
Assets and the consummation of the other transactions contemplated hereby.    
(viii)   Buyer shall have received reasonably satisfactory evidence that
Seller’s senior lenders have consented to Seller’s sale of the Purchased Assets
and have released any and all liens on or other security interests in the
Purchased Assets.

16. Indemnifications.
     (a) Subject to the conditions below, Seller shall indemnify and hold
harmless Buyer and its shareholders, officers, directors and employees from and
against and in respect of any and all damages, losses, diminution of value, or
expenses suffered or incurred by any such party (whether as a result of third
party or other claims (whether valid or not), demands, suits, causes of action,
proceedings, investigations, judgments or liabilities or otherwise), including
costs of investigation and defense and reasonable attorneys’ fees (“Claims”)
assessed, incurred or sustained by or against any of them with respect to or
arising out of (i) any breach of the representations or warranties of Seller set
forth herein or in any Transaction Document, (ii) any Excluded Liabilities, and
(iii) any breach or other failure to perform any covenant, agreement or
obligation of the Seller set forth herein or in any Transaction Document if such
breach or other failure is not cured within any applicable cure period,
provided, however, Seller shall not be obligated to indemnify or hold harmless
Buyer to the extent the claim giving rise to such obligation is caused or
occasioned by the negligence of Buyer or by Buyer’s breach of this Agreement.
     (b) Subject to the conditions below, Buyer shall indemnify and hold
harmless Seller and its shareholders, officers, directors and employees, against
and in respect of any and all Claims assessed or incurred or sustained by or
against any of them, with respect to or arising out of (i) any breach of the
representations or warranties of the Buyer set forth herein or in any
Transaction Document; (ii) any breach or other failure to perform any covenant,
agreement or obligation of the Buyer set forth herein or in any Transaction
Document, (iii) any of the Assumed Liabilities; and (iv) any liability for the
violation any Environmental Law or Release of Hazardous Substances on the Leased
Premises on or after the Closing Date, provided, however, Buyer shall not be
obligated to indemnify or hold harmless Seller to the extent the claim giving
rise to such obligation is caused or occasioned by the negligence of Seller or
by the Sellers’ breach of the Agreement.
     (c) If any Person shall claim indemnification hereunder arising from any
claim or demand of a third party, the party seeking indemnification (the
“Indemnified Party”) shall promptly notify the party or parties from whom
indemnification is sought (the “Indemnifying Party”) in writing of the basis for
such claim or demand setting forth the nature of the claim or demand in
reasonable detail. The failure of the Indemnified Party to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of any
indemnification obligation hereunder except to the extent the Indemnifying Party
demonstrates that the defense of such claim or demand is materially prejudiced
by the failure to give such notice.

11



--------------------------------------------------------------------------------



 



     (d) If any legal proceeding or action is brought by a third party against
an Indemnified Party and the Indemnified Party gives notice to the Indemnifying
Party pursuant to Section 16(c) above, the Indemnifying Party will be entitled
to participate in such proceeding and, to the extent that it wishes, to assume
the defense of such proceeding if (i) the Indemnifying Party provides written
notice to the Indemnified Party that the Indemnifying Party intends to undertake
such defense and the Indemnifying Party will indemnify the Indemnified Party
against all claims for indemnification resulting from or relating to such third
party claim, (ii) the Indemnifying Party provides to the Indemnified Party
evidence acceptable to the Indemnified Party that the Indemnifying Party will
have the financial resources to defend against the third party claim and to
fulfill its indemnification obligations hereunder, (iii) the Indemnifying Party
conducts the defense of the third party claim actively and diligently with
counsel reasonably satisfactory to the Indemnified Party, and (iv) if the
Indemnifying Party is a party to the proceeding, joint representation would not
be inappropriate. The Indemnified Party shall, in its sole discretion, have the
right to employ separate additional counsel (who may be selected by the
Indemnified Party in its sole discretion) in any such action and to participate
in the defense thereof, and the fees and expenses of such additional counsel
shall be paid by such Indemnified Party. The Indemnified Party shall fully
cooperate with the Indemnifying Party and its counsel in the defense or
compromise of such claim or demand, provided that all out-of-pocket expenses
incurred by Indemnified Party shall be paid by the Indemnifying Party (except as
aforesaid).
     (e) If the Indemnifying Party assumes the defense of a proceeding, (i) no
compromise or settlement of such claims may be effected by the Indemnifying
Party without the Indemnified Party’s consent unless (A) there is no finding or
admission of any violation of law or any violation of the rights of any Person
and no effect on any other claims that may be made against the Indemnified
Party, and (B) the sole relief provided is monetary damages that are paid in
full by the Indemnifying Party; and (ii) the Indemnified Party will have no
liability with respect to any compromise or settlement of such claims effected
without its consent. Should one or more but not all of the Indemnifying Parties
agree to defend any such third party claim, the Indemnifying Party or parties
not participating in the defense of the claim shall be bound by the acts and
agreements of the other or others.
     (f) If (i) notice is given to the Indemnifying Party of the commencement of
any proceeding and the Indemnifying Party does not, within ten (10) days after
the Indemnified Party’s notice is given, give notice to the Indemnified Party of
its election to assume the defense of such proceeding, (ii) any of the
conditions set forth in clauses (i)-(iv) of Section 16(d) above become
unsatisfied, or (iii) an Indemnified Party determines in good faith that there
is a reasonable probability that a proceeding may adversely affect it other than
as a result of monetary damages for which it would be entitled to
indemnification under this Agreement, the Indemnified Party will (upon further
notice to the Indemnifying Party) have the right to undertake the defense,
compromise or settlement of such claim, provided that the Indemnifying Party
will reimburse the Indemnified Party promptly and periodically for the costs of
defending against the third party claim (including reasonable attorneys’ fees
and expenses) and the Indemnifying Party will remain responsible for any
indemnifiable amounts arising from or related to such third party claim to the
fullest extent provided in this Section 16. The Indemnifying Party may elect to
participate in such proceedings, negotiations or defense at any time at its own
expense.
     (g) If any party shall claim indemnification hereunder for any claim other
than third party claims, the Indemnified Party shall promptly notify the
Indemnifying Party in writing of the basis for such claim setting forth the
nature and amount of the damages resulting from such claim. The Indemnifying
Party shall give written notice of any disagreement with such claim within
fifteen (15) days following receipt of Indemnified Party’s notice of the claim,
specifying in reasonable detail the nature and extent of such disagreement.
     (h) Interest. Interest shall accrue on the unpaid amount of all
indemnification obligations actually paid by the Indemnified Party hereunder at
the Prime Rate, such interest to be calculated based on

12



--------------------------------------------------------------------------------



 



the actual number of days elapsed from the date each indemnification obligation
becomes due and owing until paid in full and based on a 365-day year. For the
purposes of this Agreement, “Prime Rate” shall mean the per annum interest rate
publicly announced from time to time by The Wall Street Journal as its prime
rate of interest.
     (i) Consequential and Other Damages. EXCEPT AS OTHERWISE SET FORTH HEREIN,
NEITHER PARTY SHALL BE LIABLE TO THE OTHER, FOR SPECIAL, INCIDENTAL, RESULTANT,
CONSEQUENTIAL OR EXEMPLARY DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION,
CLAIMS FOR LOST REVENUES, LOST PROFITS AND/OR LOSS OF PROSPECTIVE ECONOMIC
ADVANTAGE, RESULTING FROM ANY PERFORMANCE OR FAILURE TO PERFORM OR OTHERWISE
ARISING UNDER THIS AGREEMENT.
17. Termination. This Agreement may be terminated:
     (a) At any time by mutual consent of Seller and Buyer;
     (b) By either Buyer or Seller if the Closing hereunder has not taken place
on or before August 11, 2006;
     (c) By Seller if all the conditions in Section 15(a) have not been
satisfied or waived by the Closing Date;
     (d) By Buyer if all the conditions set forth in Section 15(b) have not been
satisfied or waived by the Closing Date;
In the event of termination of this Agreement by either Seller or Buyer in
accordance herewith and abandonment of the transactions contemplated here
pursuant to this Section, prompt written notice thereof shall be given to the
other parties, and this Agreement shall terminate and the transactions
contemplated hereby shall be abandoned, without further action by any of the
parties hereto. If this Agreement is terminated as provided herein:

  (i)   None of the parties hereto nor any of their partners, directors,
officers, shareholders, employees, agents, or Affiliates shall have any
liability or further obligation to the other parties or any of their partners,
directors, officers, shareholders, employees, agents, or Affiliates pursuant to
this Agreement with respect to which termination has occurred; provided,
however, that if such termination was the result of any party’s breach of any
representation, warranty, covenant or other provision of this Agreement, or an
act or omission that resulted in the breach of any representation, warranty,
covenant or other provision of this Agreement, the other party may seek any
remedy at law or in equity to which they may be entitled for the violation or
breach of this Agreement against the party who breached such representation,
warranty or other provision; and     (ii)   The parties hereto shall continue to
be bound by the provisions of Sections 10, 12, 16, 17, 18(b) and 18(h).

18. Miscellaneous Provisions.
     (a) Each of Seller and Buyer represent and warrant to the other that no
broker, finder or other Person is entitled to any brokerage fees, commissions or
finder’s fees in connection with the transactions contemplated hereby by reason
of any action taken by the party making such representation

13



--------------------------------------------------------------------------------



 



     (b) Except as otherwise provided herein, all costs and expenses incurred in
connection with this Agreement, the other Transaction Documents and the
transactions contemplated hereby and thereby will be paid by the party incurring
such costs and expenses.
     (c) Subject to the terms and conditions of this Agreement, each of the
parties hereto will use all reasonable efforts to take, or cause to be taken,
all actions, and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations to consummate and make effective
the sale of the Purchased Assets pursuant to this Agreement. From time to time
after the Closing Date, without further consideration, Seller will execute and
deliver such documents to Buyer as Buyer may reasonably request in order to more
effectively vest in Buyer good title to the Purchased Assets. From time to time
after the Closing Date, without further consideration, Buyer will execute and
deliver such documents to Seller as they may reasonably request in order to
consummate the sale of the Purchased Assets pursuant to this Agreement.
     (d) This Agreement may not be amended, modified or supplemented except by
written agreement executed by Seller and Buyer.
     (e) Except as otherwise provided in this Agreement, any failure of any of
the parties to comply with any obligation, representation, warranty, covenant,
agreement or condition herein may be waived by the party entitled to the
benefits thereof only by a written instrument signed by the party granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, representation, warranty, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure. Whenever this Agreement requires or permits consent by or on behalf of
any party hereto, such consent shall be given in writing in a manner consistent
with the requirements for a waiver of compliance as set forth in this Section
18(e).
     (f) All notices and other communications hereunder shall be in writing and
shall be deemed given when delivered by hand or by facsimile transmission or
mailed by registered or certified mail (return receipt requested), postage
prepaid, to the parties at the following addresses (or at such other address for
a party as shall be specified by like notice; provided that notices of a change
of address shall be effective only upon receipt thereof):

         
 
  (i)   If to Seller, to:
 
       
 
      Triad International Maintenance Corporation
 
      623 Radar Road
 
      Greensboro, North Carolina 27410
 
      Facsimile: (336) 665-9508
 
      Attention: Chief Executive Officer
 
       
 
      With a copy to:
 
       
 
      TIMCO Aviation Services, Inc.
 
      623 Radar Road
 
      Greensboro, North Carolina
 
      Facsimile: (336) 665-9014
 
      Attention: Chief Legal Officer
 
       
 
  (ii)   If to Buyer, to:
 
       
 
      AeroTurbine, Inc.

14



--------------------------------------------------------------------------------



 



         
 
      2323 N.W. 82nd Ave.
 
      Miami, Florida 33122-1522
 
      Facsimile: (305) 590-2695
 
      Attention: Nicolas Finazzo

     (g) This Agreement and all of the provisions hereof shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns. This Agreement and the rights, interests or obligations
hereunder, may be assigned in whole or in part by Buyer to any person or entity
without the prior written consent of Seller, provided, that, such assignment
shall not relieve Buyer of its obligations hereunder. All agreements, covenants,
representations, warranties and other terms and provisions of this Agreement
shall inure to the benefit of and be enforceable by any such assignee. Seller
shall not have the right to assign this Agreement in whole or in part.
     (h) The execution, interpretation and performance of this Agreement shall
be governed by the internal laws and judicial decisions of the State of New
York, without regard to its conflicts-of-laws principles. SELLER AND BUYER
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER TRANSACTION
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW,
STATUTORY, LEGAL OR EQUITABLE CLAIMS. SELLER AND BUYER REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
     (i) This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     (j) The article and section headings contained in this Agreement are solely
for the purpose of reference, are not part of the agreement of the parties and
shall not in any way affect the meaning or interpretation of this Agreement.
     (k) This Agreement, including the Schedules and Exhibits hereto and the
other Transaction Documents delivered pursuant to this Agreement, embody the
entire agreement and understanding of the parties hereto in respect of the
subject matter hereof. The Schedules, Exhibits and the other Transaction
Documents are an integral part of this Agreement and are incorporated by
reference herein. Each party hereto acknowledges to the other that it has not
made any, and makes no, promises, representations, warranties, covenants or
undertakings, other than those expressly set forth herein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to the transactions contemplated by this Agreement.
     (l) Buyer waives compliance by Seller with respect to any bulk sales or
other transfer laws applicable to the transactions contemplated hereunder.
Seller shall indemnify and hold Buyer harmless from and against any and all
losses, claims, costs, charges, and expenses arising out of or resulting from
noncompliance by Seller or Buyer with respect to any bulk sales laws or transfer
laws applicable to the transactions contemplated hereunder.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be executed by its duly authorized officer as of the date first set forth above.

            TRIAD INTERNATIONAL MAINTENANCE CORPORATION
      By:   /s/ Kevin Carter        Kevin Carter        Senior Vice President,
Finance     

            AEROTURBINE, INC.
      By   /s/ Nicolas Finazzo        Nicolas Finazzo        Chief Executive
Officer   

16



--------------------------------------------------------------------------------



 



         

EXHIBITS
A      Assignment and Assumption Agreement
B      Bill of Sale
C      Consignment Agreement
D      Services Agreement
SCHEDULES
1      Contracts to be assigned
2      Employees for purposes of Transition Period Loss calculation
3      Equipment to be sold
4      Excluded personal property
5      Forms, manuals to be sold
6      Selected Employees
7      Transition Period Loss calculation
8      Seller filing requirements
9      Buyer filing requirements

17